Name: Commission Regulation (EEC) No 514/90 of 28 February 1990 fixing the specific levies on beef and veal from Portugal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 53/60 Official Journal of the European Communities 1 . 3 . 90 COMMISSION REGULATION (EEC) No 514/90 of 28 February 1990 fixing the specific levies on beef and veal from Portugal down detailed implementing rules and fixes the specific levies applicable to trade in beef and veal in the case of Portugal ; Whereas, in the light of the arrangements set out in Regulation (EEC) No 588/86, the specific levies appli ­ cable in respect of the beef and veal imports concerned should be as shown in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 272 thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1?68 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Articles 10 ( 1 ), 11 (1 ) and 12 (8) thereof, Whereas in accordance with Article 272 ( 1 ) and (2) of the Act of Accession the arrangements applicable, during the first stage, by the Community as constituted at 31 December 1985 in respect of imports of products from Portugal must be those that it applied to Portugal before accession, account being taken of any price alignment that may have taken place during the first stage ; whereas the levies in question should therefore be fixed ; Whereas Commission Regulation (EEC) No 588/86 (3), as last amended by Regulation (EEC) No 184/90 (4), lays HAS ADOPTED THIS REGULATION : Article 1 The specific levies applicable in the case of imports from Portugal into the Community as constituted at 31 December 1985 shall be as shown in the Annex to this Regulation. Article 2 This Regulation shall enter into force on 5 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 February 1990. For the Commission Ray MAC SHARRY Member of the Commission {') OJ No L 148, 28 . 6. 1968, p. 24. 1 OJ No L 61 , 4. 3. 1989, p. 43. (3) OJ No L 57, 1 . 3 . 1986, p. 45. ( «) OJ No L 21 , 26. 1 . 1990, p. 39. 1 . 3 . 90 Official Journal of the European Communities No L 53/61 ANNEX to the Commission Regulation of 28 February 1990 fixing the specific levies on imports of beef and veal from Portugal (ECU/100 kg) CN code Amount of the special levies 0102 90 10 11,34 0102 90 31 11,34 0102 90 33 11,34 0102 90 35 11,34 0102 90 37 11,34 0201 10 10 21,39 0201 10 90 21,39 0201 20 21 21,39 0201 20 29 21,39 0201 20 31 17,11 0201 20 39 17,11 0201 20 51 25,67 0201 20 59 25,67 0201 20 90 32,09 0201 30 00 36,79 0202 10 00 19,25 0202 20 10 19,25 0202 20 30 15,40 0202 20 50 23,96 0202 20 90 28,88 0202 30 10 23,96 0202 30 50 23,96 0202 30 90 33,15 0206 10 95 36,79 0206 29 91 33,15 0210 20 10 32,09 0210 20 90 36,79 0210 90 41 36,79 0210 90 90 36,79 1602 50 10 36,79 1602 90 61 36,79